29 So.3d 734 (2010)
CENTRAL LOUISIANA AMBULATORY SURGICAL CENTER (Cheryl Harr)
v.
McDONALD'S OF PINEVILLE and Louisiana Restaurant Association Self-Insurers Fund.
Central Louisiana Ambulatory Surgical Center (Paul Troquille)
v.
McDonald's of Pineville and Louisiana Restaurant Association Self-Insurers Fund.
Nos. 09-0823, 09-0840.
Court of Appeal of Louisiana, Third Circuit.
February 3, 2010.
R. Bray Williams, Joe Payne Williams, Williams Family Law Firm, LLC, Natchitoches, LA, for Plaintiff/Appellee, Central Louisiana Ambulatory Surgical Center.
Stephen W. Glusman, Glusman, Broyles & Glusman, LLC, Baton Rouge, LA, for Defendants/Appellants, McDonald's of Pineville and Louisiana Restaurant Association Self-Insurance Fund.
Court composed of OSWALD A. DECUIR, JIMMIE C. PETERS, and DAVID E. CHATELAIN,[*] Judges.
PETERS, J.
The defendants in these consolidated workers' compensation cases, McDonald's of Pineville and Louisiana Restaurant Association Self-Insurers Fund, appealed the judgment of the workers' compensation judge rendered in favor of the Central Louisiana Ambulatory Surgical Center (CLASC). CLASC answered the appeal, seeking additional attorney fees for work performed on appeal. After both sides complied with this court's briefing schedule, but prior to oral argument, the defendants filed a motion to dismiss their appeals. This court granted their motion to dismiss, but reserved unto CLASC its claim for attorney fees. The attorney fee issue is the only issue before us on appeal.
A plaintiff who successfully defends a judgment on appeal is entitled to additional attorney fees upon request. Matt v. Agro Distribution, LLC, 05-291 (La.App. 1 Cir. 6/1/05), 904 So.2d 928. CLASC was successful in that regard despite the fact that this court was precluded from ruling *735 on the merits of the underlying dispute because of the defendants' dismissal of their appeal. Accordingly, we award CLASC $5,000.00 in attorney fees for work performed on appeal.

CONCLUSION
For the foregoing reasons, we render judgment in favor of Central Louisiana Ambulatory Surgical Center and against McDonald's of Pineville and Louisiana Restaurant Association Self-Insurers Fund in the amount of $5,000.00, said award representing attorney fees for work performed on appeal by its counsel. We assess all costs of this appeal to McDonald's of Pineville and Louisiana Restaurant Association Self-Insurers Fund.
JUDGMENT RENDERED.
NOTES
[*]  Honorable David E. Chatelain participated in this decision by appointment of the Louisiana Supreme Court as Judge Pro Tempore.